Title: Martin Dawson to Thomas Jefferson, 29 December 1815
From: Dawson, Martin
To: Jefferson, Thomas


          
            
              Dear Sir
              Milton 29th December 1815
            
            I have not as yet herd from John Bacon, and I expect he is dead, I have concluded to receive the Money due him, and take the Necessary Steps to pay it to him, or his Heirs, above you  the Amounts, also your Accot with me to the first of August last If Convenient you will please to send me the Money to Court on Monday next by Mr Edmund Bacon, a Dft on Richmond will be the same to me as Money, a part of the bond belongs to Mr Edmund Bacon, he can give me in my Recpt for his part and take in the bond,
            Mr John Watson & my Self have been in partnership in the Mercantile Business in this place since the first of August last—we have yet remaining on hand, Plains, Coarse Cloths, Kerzeys Blanketts Kendal Cottons O German Oznas &C of our Fall Supply of goods, Shoud you require any of those Articles, we will be Glad to Supply you with any Other goods we have on hand—Yo. Ob. Hu, Serv
            Martin Dawson
          
          
            
              
                Thomas Jefferson esqre
                
                
                
              
              
                1815
                
                In Account with Martin Dawson
                
                
              
              
                June
                13
                To 6 lbs Shot ⅌ Note
                @ 1/6
                
                $1.50
              
              
                July
                 7
                〃  8 Loaves Sugar Wt 46¾ lbs
                3/ 
                
                23.37
              
              
                
                
                
                
                
                $24.87
              
              
                Decr
                31
                〃 part of your Bond to Edmund Bacon Assigned by him to John Bacon due 1 Augt 1813
                $327.12
                
                
              
              
                
                
                Interest on Same from 1 Augt 1813 to 31 Decr 1815
                47.48
                
                374.60
              
              
                
                
                
                
                $
                399.47
              
            
          
        